UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4723


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VONZELLE WADE CAREY,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00032-GMG-DJJ-1)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
Thomas   Oliver  Mucklow,   Assistant  United   States  Attorney,
Martinsburg, West Virginia; Stephen L. Vogrin, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a written plea agreement, Vonzelle Wade

Carey pled guilty to distribution of a quantity of cocaine base,

in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West 1999 &

Supp. 2012).        In the plea agreement, Carey agreed to waive all

rights   to   appeal    any    sentence    within    the   maximum    possible

penalty provided in the statute of conviction, as well as the

manner in which any such sentence was determined.                    Carey now

appeals.      His    counsel   filed   a   brief    pursuant   to    Anders   v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal and requesting that the court

conduct the review required by Anders.             Carey was advised of his

right to file a pro se supplemental brief, but he has not done

so.   The Government has filed a motion to dismiss Carey’s appeal

based on the appellate waiver provision in his plea agreement.

We dismiss in part and affirm in part.

           In the absence of a motion in the district court to

withdraw a guilty plea, this court’s review of the plea colloquy

is for plain error.        United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).       After reviewing the plea agreement and the

transcript of the plea hearing, we conclude that the magistrate

judge fully complied with the requirements of Fed. R. Crim. P.

11 when accepting Carey’s guilty plea.



                                       2
              We review de novo a defendant’s waiver of appellate

rights.       United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).        “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                    United States v. Amaya-Portillo,

423 F.3d 427,    430   (4th     Cir.    2005)    (internal       quotation   marks

omitted).         To    determine       whether      the   waiver   is     knowing    and

intelligent,       we    look    “to     the    totality    of    the    circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                      United States v. General, 278
F.3d 389,     400    (4th     Cir.     2002)       (internal    quotation       marks

omitted).

              Our review of the record leads us to conclude that

Carey knowingly and voluntarily waived the right to appeal his

sentence.       We therefore grant in part the Government’s motion to

dismiss and dismiss the appeal of Carey’s sentence.                          The waiver

provision,       however,       does    not    preclude     our    direct    review    of

Carey’s conviction pursuant to Anders.                       Accordingly, we have

reviewed the entire record and have found no meritorious issues

that are outside the scope of the waiver.                     We therefore deny in




                                               3
part   the    Government’s         motion    to   dismiss     and     affirm   Carey’s

conviction.

             This     court   requires       that    counsel       inform   Carey,    in

writing,     of    his   right     to    petition    the    Supreme    Court   of    the

United States for further review.                    If Carey requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Carey.                      We dispense with

oral   argument       because      the    facts     and    legal    contentions      are

adequately        presented   in    the     materials      before    this   court    and

argument would not aid the decisional process.

                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                             4